 In the Matter of CONTINENTAL MOTORS CORPORATION, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO), AND ITSLOCAL 113, PETITIONERCase No. 7-R-,?r306SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 26, 1948On Julie 19, 1947, pursuant to the Decision and Direction of Elec-tion in the above-entitled proceeding I issued by the Board on May 8,1947, an election by secret ballot was conducted under the direction andsupervision of the Regional Director for the Seventh Region.At the close of the election, a Tally of Ballots was furnished theparties by the Regional Director.The Tally shows that there wereapproximately 90 eligible voters and that 85 cast votes, of which 42were for the Petitioner, 39 against the Petitioner, and 4 were chal-lenged.On June 23, 1947, the Employer filed objections to the conduct ofthe election.Thereupon, in accordance with the Board's Rules andRegulations, the Regional Director conducted an investigation as tothe challenges, which could affect the outcome of the election, and asto the Employer's objections.On July 15, 1947, the Regional Directorissued and duly served upon the parties his Report on Objections andChallenged Ballots.The Regional Director recommended thereinthat the challenges to the ballots of N. F. Mohr and Edward R. Goud-berg be sustained on the ground that the employment relationshipof these two individuals was permanently severed prior to the electionand that the challenges to the ballots of William Cayan and CarlVan Dam be overruled on the ground that the names of these em-ployees were inadvertently omitted from the eligibility list preparedby the Employer.No exceptions having been filed to these recom-'73 N. L. R. B. 888.77 N. L.R. B., No. 50.345 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendations, we hereby adopt them, and accordingly find that theballots of N. F. Mohr and Edward R. Goudberg are invalid and thatthe ballots of William Cayan and Carl Van Dam are valid. However,as the ballots of Cayan and Van Dam cannot now affect the outcomeof the election, we shall not direct that they be opened and counted.In his Report on Objections and Challenged Ballots, the RegionalDirector further recommended that the Employer's objections to theconduct of the election be overruled.The Employer has excepted tothis recommendation. In addition, on February 2, 1948, the Employerfiled a Motion for Reconsideration of Determination of BargainingUnit, to which the Petitioner thereafter filed its Answer and Objec-tions.SUPPLEMENTAL FINDINGS OF FACT1.OBJECTIONS TO CONDUCT OF ELECTIONThe following findings of fact contained in the Regional Director'sReport on Objections and Challenged Ballots are uncontroverted inthe Employer's Exceptions :Shortly before the close of balloting at the election on June 19, 1947,10 individuals presented themselves at the polls asserting a right tovote.They did not appear on the eligibility list prepared by the Em-ployer.The observers for both the Employer and the Petitioner chal-lenged all 10 of these persons on the ground that they are supervisors.The Board agents permitted them to vote after each of them hadsigned a statement on his challenged ballot envelope indicating hissupervisory status.At the counting of the ballots, the Board agentdestroyed the said 10 ballots together with the challenged ballot en-velopes on the ground that no interested party asserted eligibility andthat each of the 10 persons freely admitted facts rendering him in-eligible.The Employer has not withdrawn its challenges and doesnot presently assert the eligibility of these persons.The Regional Director, in recommending that the Employer's objec-tions be overruled, concludes that the Board agent would have beenjustified under the circumstances in refusing ballots to these 10 per-sons in the first instance and that, in the absence of any contentionthat these persons are not supervisors, no issue exists.The Em-ployer's objections and its Exceptions to Report on Objections, in sub-stance, criticize the procedural aspect of the Board agent's conductbut claim no prejudice other than the fact that the individuals inquestion insist upon having a right to vote.On the basis of the undisputed facts in the report of the RegionalDirector, we find that these 10 persons are supervisors, hence ineligible CONTINENTAL MOTORS CORPORATION347to vote.2The exclusion of their ballots by the Board agent, therefore,constituted no such prejudice to any of the parties as would warrantsetting aside the election.Accordingly, we find no merit in the Em-ployer's objections and hereby overrule them.II.MOTION FOR RECONSIDERATION OF DETERMINATION OF BARGAINING UNITThe Employer's Motion requests that the Board not certify thePetitioner in the absence of a showing that the professional employeesin the unit have manifested their desire to be included therein pur-suant to Section 9 (b) (1) of the Act.' In its Decision and Directionof Election issued herein, the Board found appropriate a unit ofAll employees in the Product Engineering Departments (in-cluding automotive and aircraft) ; Experimental EngineeringDepartments (including automotive and aircraft) ; Tool DesignDepartments (including process and plant layout) ; and Blue-print Room; but excluding secretarial employees (typists andstenographers), field engineers, Supervisor and of DynamometerTesting, Foreman of Mechanics, Chief of Procurement, Experi-mental Engineer, Specification Engineer, Chief Draftsman, Su-pervisor of Tool Design, Assistant Chief Engineer, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employeesor effectively recommend such action.The Employer asserts that all the employees in the unit are profes-sional except those in the Blueprint Room.4However, we deem itunnecessary to pass upon the accuracy of this assertion.The recordclearly shows that the bargaining unit, described above, is composedpredominantlyof professional employees within the meaning of Sec-tion 2 (12) of the Act.5We believe, therefore, that Section 9 (b) (1)2Cf.Matter of Lewis-ShepardCo , 74 N. L. R. B 534.J Section 9 (b) (1) provides:"The Board shall decide in each case whether, in order toassure to employees the fullest freedom in exercising the rights guaranteed by this Act,the unit appropriate for the purposes of collective bargaining shall be the employer unit,craft unit,plant unit, or subdivision thereof : Provided,that the Board shall not(1) decidethat any unit is appropriate for such purposes if such unit includes both professionalemployees and employees who are not professional employees unless a majority of suchprofessional employees vote for inclusion in such unit ; . . .4Insofar as the record shows, of the 90 employees in the unit at the time of the election,9 were employed in the Blueprint Room.5 Section 2 (12) provides:"The term 'professional employee'means-(a) any employeeengaged in work (1) predominantly intellectual and varied in character as opposed toroutine, mental, manual,mechanical,or physical work ;(ii) involving the consistent exerciseof discretion and judgment in its performance;(iii)of such a character that the outputproduced or the result accomplished cannot be standardized in relation to a given periodof time;(iv) requiring knowledge of an advanced type in a field of science or learningcustomarily acquired by a prolonged course of specialized intellectual instruction andstudy in an institution of higher learning or a hospital,as distinguished from a general 348DECISIONSOF NATIONAL LABOR RELATIONS BOARDdoes not apply to the facts in this case.3Accordingly,the Employer'sMotion is hereby denied.Inasmuch as the Petitioner has secured a majority of the valid votescast, we shall certify it as the collective bargaining representative ofthe employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America(UAW-CIO), Local 113, has been designated and selected by a ma-jority of the employees in the unit described in Section II, above, astheir representative for the purposes of collective bargaining and that,pursuant to Section 9 (a) of the Act, the said organization is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MEMBER REYNOLDS took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.academic education or from an apprenticeship or from training in the performance ofroutine mental,manual, or physical processes ;"(b) any employee,who (i)has completed courses of specialized intellectual instructionand study described in clause(iv) of paragraph(a), and(ii) is performing related workunder the supervision of a professional person to qualify himself to become a professionalemployee as defined in paragraph (a)."6 SeeMatter of Union Switch and Signal Company, 76 N LR. B. 205.